Citation Nr: 0718525	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the RO in Columbia, 
South Carolina, which in pertinent part, granted service 
connection and a 30 percent rating for PTSD, effective 
October 15, 2002.  The veteran appealed for a higher rating 
and in September 2004 the RO increased the veteran's 
disability rating to 50 percent, effective April 26, 2004.  
The veteran continued his appeal for a higher rating and 
disagreed with the effective date assigned.  In an August 
2005 rating decision, the RO assigned the veteran an earlier 
effective date of October 15, 2002 for his 50 percent 
service-connected PTSD.

In January 2006, the veteran was afforded a videoconference 
hearing before the undersigned. A transcript of the hearing 
has been associated with the claims folder.

In March 2006, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued the denial of the claim for a higher initial 
rating for PTSD (as reflected in a January 2007 supplemental 
SOC (SSOC) and returned the matter to the Board for further 
appellate consideration.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issues on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service- 
connected disability).  

During the veteran's personal hearing, he stated that he 
wanted to withdraw his appeal as to issue of entitlement to 
an effective date earlier than April 26, 2004 for the 
assignment of a 50 percent rating for PTSD.  Therefore, that 
issue is no longer before the Board.  See 38 C.F.R. § 20.204 
(2006).

In addition, the veteran has raised the issue of entitlement 
to a total rating on the basis of individual unemployability 
due to service-connected disability (TDIU). This claim has 
not been adjudicated by the agency of original jurisdiction, 
and is referred to the RO for appropriate action.

The Board's decision granting an initial 70 percent rating 
for PTSD is set forth below.  However, as a higher rating is 
available, and the veteran is presumed to seek the highest 
rating available (see AB v. Brown, 6 Vet. App. 35 (1993)), 
the Board is remanding the issue of an initial rating in 
excess of 70 percent for PTSD to the RO for further action.  
This matter is addressed in the remand following the order 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

 
FINDINGS OF FACT

Since the October 15, 2002 effective date of the grant of 
service connection for PTSD, the veteran's psychiatric 
symptoms primarily include suicidal ideation, impaired 
impulse control, marital relationship difficulties, severe 
chronic sleep impairment, flashbacks, nightmares, 
irritability, depression, difficulty concentrating, paranoia, 
and difficulty adapting to stressful circumstances; 
collectively, these symptoms are indicative of occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board is cognizant of the fact that additional evidence 
pertinent to the veteran's claim for a higher initial rating 
has been received subsequent to the RO's issuance of its 
supplemental statement of the case (SSOC) in January 2007 and 
without waiver of initial RO consideration.  See 38 C.F.R. § 
19.31, 19.37 (2006).  Normally, such evidence must be 
considered by the RO, the agency of original jurisdiction, 
prior to adjudication of the claim by the Board, thereby 
warranting a remand. 38 CFR § 20.1304; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, such notification 
would serve no useful purpose where, as here, the Board is 
granting a higher initial rating as sought on appeal and 
remanding the matter of an even higher initial rating for 
further action by the RO.  Therefore, the RO will have the 
opportunity to consider the additional evidence and 
readjudicate an even higher initial rating, pursuant to 
Fenderson, in excess of the 70 percent being granted by the 
Board in this decision.  Consequently, there is no risk of 
prejudice to the appellant.  See generally Thurber v. Brown, 
5 Vet. App. 119 (1993); Cf. 38 C.F.R. §§ 19.37, 20.1304(c) 
(2006) (new evidence received at the Board subsequent to the 
issuance of the last statement of the case or SSOC need not 
be referred to the agency of original jurisdiction for review 
and preparation of a SSOC if the Board determines that the 
benefit sought may otherwise be allowed).

Any notification deficiency is rendered moot in light of the 
Board's favorable disposition of the claim on appeal to the 
extent herein allowed.


II.  Analysis

The veteran maintains that his service-connected PTSD is more 
severe than reflected in the initial 50 percent disability 
rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As noted above, the veteran has been assigned an initial 50 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

VA treatment records from October 2002 through October 2003 
reflects that the veteran reported PTSD symptoms that 
included past suicidal ideation, chronic sleep disturbances, 
nightmares, intrusive thoughts, irritability, depression, 
marked anxiety, history of alcohol and drug abuse, social 
isolation, and violent to property.  His PTSD was often 
diagnosed as severe.  GAF scores of 45 were assigned.

A November 2003 VA examination report reflects that the 
veteran's PTSD symptoms included chronic sleep problems, 
nightmares, flashbacks, aggressive behavior, inability to 
control his anger, social isolation, estrangement from 
others, difficulty with concentration, kept his guard up at 
all times, exaggerated startle response, limited insight, 
fair judgment, affect was slightly anxious, he denied 
suicidal or homicidal ideations, but due to keeping his guard 
up he carried a pistol with him.  

VA treatment records from November 2003 to March 2005 show 
that the veteran's PTSD symptoms included angry outbursts, 
withdrawal from his family, marital problems to include a 
period of separation from his wife, employment difficulties, 
paranoia, chronic sleep disturbance, aggressiveness, 
depression, cognitive difficulties, increased irritability, 
constricted mood, insight and judgment fair.  GAF scores of 
45 were assigned.  

A May 2005 VA examination report reflects that the veteran 
reported significant marital problems, a long history of 
alcohol dependence and that he was drinking fairly heavily 
until he started coming to the VA for treatment.  The 
examiner noted that the veteran was prescribed several 
medications for treatment of his PTSD symptoms.  The veteran 
complained of daily flashbacks, one of which he fell from his 
deck, nightmares causing him to wake up in a sweat and then 
he goes outside to check the yard, and sleeps with a pistol 
on him because he feels safer.  He avoids television or war-
related movies, has a lack of interest in activities, 
feelings of detachment and estrangement from others, a 
restricted affect and a sense of foreshortened future.  His 
symptoms also include increased arousal, difficulty falling 
and staying asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  He admitted to symptoms of depression or 
depression mood, feelings of hopelessness and helplessness, 
and passive suicidal ideations.  He claimed that he could not 
go back to work as he felt that he was irritable and could 
not focus at his work.  On mental status examination, the 
veteran was casually dressed, speech was normal and logical, 
mood was depressed, affect was anxious and thought processes 
were logical and goal oriented.  Concentration, insight, and 
judgment were fair.  The diagnosis was PTSD with depressive 
features and a GAF of 45 was assigned.  The examiner 
commented that the veteran's psychiatric symptoms were fairly 
severe; however they did not preclude gainful employment.  

An August 2005 vocational evaluation report reflects 
psychologically that the veteran reported feeling withdrawn, 
angry, and depressed with periods of crying.  He had lost 30 
pounds which he attributed to "stress." The veteran 
reported sleep disturbance, nightmares, increased 
irritability and moodiness, and pain from his right shoulder 
injury making his PTSD symptoms worse. The report noted that 
the veteran injured his right shoulder in June 2003 while 
working and last underwent surgery for this injury in June 
2005.  He had considerable pain attributable to the right 
shoulder such that he avoided the use of his right upper 
extremity.  It was noted that the veteran scored in the 
severe range of depression on the Beck Depression Inventory.  
The examiner found that in considering all of the findings, 
the veteran had always been able to work and provide for his 
family through his physical abilities as opposed to his 
mental or academic abilities.  He found that the veteran was 
not capable of maintaining any substantial gainful activity 
or that he would he ever be able to return to his past 
relevant work, based on his physical limitations, noting that 
the veteran might need a total shoulder replacement in the 
future.  Furthermore, he opined that if the veteran's 
physical condition improved to at least a light level of 
employment, there were some jobs he could perform to include 
a cashier, lobby attendant, gate guard or recreation 
attendant.
 
A June 2006 Social Security Administration (SSA) decision 
reflects that the veteran was granted SSA disability benefits 
based on medical evidence establishing that the veteran had 
not engaged in substantial gainful activity since September 
25, 2004, because of the combined effect of his PTSD, along 
with several non service-connected physical disabilities.

A December 2006 VA treatment record reflects that the veteran 
reported having a severe flashback while hiking in the woods 
such that part of his memory during this time was lost and he 
had to use his compass to get back to the trail.  The veteran 
was leisurely dressed and well groomed.  He was somber of 
mood and reactive of affect.  He was able to concentrate well 
and his behavior suggested that he was able to control his 
impulses on that day.  The VA examiner commented that the 
veteran's PTSD was permanent and had reached the point of 
maximal medical therapy and had affected his ability to work 
as well as his marriage.   

Considering the evidence of record in light of the criteria 
noted above, the Board finds that since the October 15, 2002 
effective date of service connection, the veteran's PTSD 
symptoms more nearly approximates the criteria for a 70 
percent initial rating for PTSD.  See 38 C.F.R. § 4.7.

Collectively, the veteran's psychiatric symptomatology has 
included passive suicidal ideation, impaired impulse control, 
marital relationship difficulties, severe chronic sleep 
impairment, flashbacks, nightmares, irritability, depression, 
difficulty concentrating, paranoia, difficulty adapting to 
stressful circumstances, and feelings of hopelessness.  The 
Board finds that this symptomatology more nearly reflects 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.

In reaching the decision to grant an initial 70 percent 
rating for the veteran's PTSD, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also notes that the GAF scores assigned are 
consistent with the 70 percent rating.  According to the 
Fourth Edition of the American Psychiatric Association's 
(Diagnostic and Statistical Manual of Mental Disorders) (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  The Board notes that a VA treatment 
records reflects that a GAF score of 45 was assigned in July 
2003 and again in July 2004, as well as during a VA 
examination in May 2005.  According to the DSM-IV, GAF scores 
between 41 and 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, and inability to keep a job). 
While many of the actual symptoms noted in the DSM-IV are not 
shown, the Board finds that the assigned GAF score is 
nonetheless consistent with the level of impairment 
contemplated in the initial 70 percent rating herein 
assigned.

Thus, for all the foregoing reasons, the Board finds that the 
criteria for an initial 70 percent rating for PTSD have been 
met.


ORDER

An initial 70 percent rating for PTSD, from October 15, 2002, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that 
additional action by the RO is necessary prior to appellate 
review.

The Board points out that an initial rating higher than 70 
percent for PTSD is, potentially, assignable, and must be 
considered by the RO, in the first instance, in light of 
recently received evidence.  In this regard, in March 2007, 
following RO recertification of this case to the Board, the 
veteran submitted to the RO additional medical evidence, 
consisting of a letter from his VA therapist as to his 
current PTSD symptoms and the veteran's ability to work, 
which was then forwarded to the Board without a waiver of 
initial RO consideration.  The RO has not had an opportunity 
to review this evidence.  Since an initial rating higher than 
70 percent is assignable, the Board is remanding the matter 
to the RO for their initial review of this evidence.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).
The Board notes that the May 2005 VA examiner found that even 
though the veteran's psychiatric symptoms were fairly severe, 
they did not preclude gainful employment.  In contrast, in 
the December 2006 VA mental health record, the examiner 
appears to opine that the veteran is not employable due to 
his PTSD symptoms as well as due to aggravation of his PTSD 
symptoms from his non service-connected shoulder injury.  

Under these circumstances, the Board finds that further 
psychiatric evaluation of the veteran, with findings and 
comments as to current severity of the veteran's PTSD would 
be helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.  In addition, a discussion of the opinions in the 
May 2005 VA examination report, the December 2006 VA mental 
health record, the veteran's testimony during the January 
2006 hearing, and the evidence recently submitted in March 
2007, would also be helpful in addressing the severity of the 
veteran's disability since the effective date of service 
connection for PTSD.

Accordingly, the RO should arrange for the veteran to undergo 
a VA PTSD examination, by a psychiatrist, at an appropriate 
VA medical facility. The veteran is hereby advised that a 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating.  See 38 C.F.R. § 3.655(b) (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal. The RO should also ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA, specifically 
as regards to the claim for a rating 
greater than 70 percent for PTSD.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the RO 
to obtain any additional pertinent 
evidence not currently of record.

The RO should also invite the veteran to 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination, by a psychiatrist, at an 
appropriate VA facility. The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran.  The examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, to 
include psychological testing, if deemed 
warranted.  Findings from all tests 
and/or studies must be made available to 
the requesting psychiatrist prior to 
completion of his or her report. 

The examiner should clearly report all 
symptoms attributed to the service-
connected PTSD and should comment on the 
severity of the veteran's symptoms.  In 
addition, the examiner should offer an 
opinion concerning the veteran's 
occupational and social impairment due to 
his service-connected PTSD.  In doing so, 
the examiner is requested to discuss the 
opinions in the May 2005 VA examination 
report, the December 2006 VA mental 
health record, the veteran's testimony 
during the January 2006 hearing, and the 
evidence recently submitted in March 
2007.

The physician should also render a multi-
axial diagnosis, including assignment of 
a GAF score, an explanation of what the 
score means, and an assessment of the 
severity of the veteran's PTSD.  The 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

5. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 70 percent for PTSD in light 
of all pertinent evidence (including that 
submitted in March 2007) and legal 
authority.  

6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to him and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


